Exhibit 10.1

ODYSSEY MARINE EXPLORATION, INC.

KEY EMPLOYEE CUOTA APPRECIATION RIGHTS PLAN

1. Purpose.

1.1 Purpose. The purpose of the Odyssey Marine Exploration, Inc. Key Employee
Cuota Appreciation Rights Plan (the “Plan”) is to provide deferred compensation
to certain key employees of Odyssey Marine Exploration, Inc., a Nevada
corporation (the “Corporation”). Such deferred compensation will be based upon
the award of Cuota Appreciation Rights (“CARs”), the value of which shall be
determined based on the appreciation in the economic value of the Cuotas after
the date of the award of such Rights. “Cuota” is an equity share of Oceanica
Resources, S.R.L. (“Oceanica”).

2. Definitions. For purposes of the Plan, the following terms are defined below:

2.1 “Award Agreement” means a written agreement setting forth the award of CARs
and the terms and conditions applicable thereto.

2.2 “Board” means the Board of Directors of the Corporation.

2.3 “CAR” has the meaning set forth in Section 1.1. The future value of a CAR
shall be determined based upon the appreciation in the value of one Cuota from
the Grant Date to the Payment Event. The value of each CAR shall equal the
appreciation in value (if any) of one Cuota.

2.4 “Cause” means the following, regardless of when it is discovered by the
Company:

(A) Participant’s conviction, including the entry of a plea of guilty or no
contest, of a felony, or any other criminal violation involving dishonesty,
fraud, or breach of trust;

(B) Participant’s willful engagement in any misconduct in the performance of his
or her duty that materially injures the Corporation, or its affiliates;

(C) Participant’s performance of any act which, if known to the customers,
clients, employees, or stockholders of the Corporation, would materially and
adversely impact the business of the Corporation, or its affiliates; or

(D) Participant’s willful and substantial nonperformance of assigned duties;
provided that such nonperformance continues more than ten (10) days after the
Participant has been given written notice of such nonperformance and of its
intention to terminate Participant’s employment because of such nonperformance.

If there is an employment agreement in effect between the Participant and the
Corporation that provides for termination for cause, then the definition of
“cause” contained in that agreement, and not this definition, shall govern any
CARs under this Plan.

2.5 “Change in Control” means either of the following events:

(A) During any twelve (12) month period, any person or group (as defined in
Treas. Reg. §1.409A-3(i)(5)(v)(B)) that is not affiliated with the Corporation,
acquires thirty percent (30%) or more of the total gross fair market value of
the Corporation’s assets; or

(B) Any person or group (as defined in Treas. Reg. §1.409A-3(i)(5)(v)(B)) that
is not affiliated with the Corporation, acquires ownership of stock of the
Corporation that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total voting power of the stock of the
Corporation.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the consummation of the transactions contemplated
by the Stock Purchase Agreement dated as of March 11, 2015, by and among the
Company, Penelope Mining LLC, and Minera del Norte S.A. de C.V., (as amended
from time to time) (the “Purchase Agreement”), or the performance by the Company
of its obligations under the Purchase Agreement, shall not constitute a Change
in Control for purposes of this Plan or any individual Award Agreement
evidencing an award pursuant to this Plan.

This definition of “Change in Control” shall be determined and administered in
accordance with Code § 409A and regulations promulgated thereunder.

2.6 “Corporation” has the meaning set forth in Section 1.1.

2.7 “Cuota” has the meaning set forth in Section 1.1.

2.8 “Disability” means the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months and is
certified in writing to the Corporation by the disabled Participant’s attending
physician. This definition of “Disability” shall be determined and administered
in accordance with Code § 409A and the corresponding regulations.

2.9 “Fair Value” means the value of a Cuota, as determined by the Board in
accordance with this Section 2.9. The Board shall base its determination of such
Fair Value based upon the then most recently performed third-party financial
valuation of Oceanica (“Third-Party Valuation”), which shall be obtained by the
Board. The Board shall obtain such Third-Party Valuation at least annually
following the first date upon which any outstanding CARs under this Plan shall
vest. Fair Value shall be determined without regard to any expense or liability
associated with the outstanding CARs. In determining the value of a Cuota, Fair
Value of Oceanica shall be divided by the total number of shares of Cuotas
outstanding, without giving effect to the number of outstanding CARs. The
Board’s determination of Fair Value of Cuotas shall be binding on all parties,
and no party shall have the right to appeal this determination.

2.10 “Grant Date” means the effective date of an award of CARs under this Plan,
which shall be set forth in the Award Agreement.

2.11 “Grant Date Value” means the Fair Value of a Cuota on the Grant Date, as
determined by the Board.

2.12 “Participant” means any employee of the Corporation, as designated by the
Board, to participate in this Plan and who holds CARs that are outstanding under
this Plan.

2.13 “Payment Event” means the first to occur of the following:

(A) Separation of Service without Cause;

(B) Change in Control; or

(C) Participant’s continuous employment with the Corporation until a date
specified in an applicable Award Agreement pursuant to this Plan.

2.14 “Separation of Service” means the Participant’s termination of employment
with the Corporation, whether on account of death, Disability or otherwise,
whether voluntary or involuntary, for any reason or no reason. The Corporation
will determine whether a Participant has incurred a Separation of Service based
on the facts and circumstances and in accordance with Treas. Reg.
§1.409A-1(h)(1)(ii).

3. Administration, Claim and Review Procedure. The Board of the Corporation will
administer the Plan. In its sole discretion, the Board may delegate its duties
and rights under the Plan to a committee or individual and, in such event,
references to the Board herein will also be deemed to include such committee or
individual.



--------------------------------------------------------------------------------

3.1 Authority and Discretion of the Board. Subject to the provisions of the
Plan, the Board will have exclusive power to select Participants to be granted
CARs, to determine the number of CARs to be granted to each Participant, and to
set all other terms and conditions of such rights consistent with the terms of
this Plan. The Board will have authority to interpret the Plan, to adopt and
revise rules and regulations relating to the Plan, to determine the conditions
subject to which any grants of CARs may be made, and to make any other
determinations that it believes necessary or advisable for the administration of
the Plan. The Board shall, to the extent reasonably possible, administer and
interpret the Plan to comply with the requirements of Internal Revenue Code of
1986 (“Code”) § 409A and regulations promulgated thereunder. Determinations by
the Board with respect to all matters relating to the Plan will be final and
binding on all parties.

3.2 Reliance on Advice. The Board may employ attorneys, consultants,
accountants, appraisers, brokers, or other persons. The Board, the Corporation,
and the officers and managers of the Corporation shall be entitled to rely upon
the advice, opinions, or valuations of any such person.

3.3 Indemnification. No member of the Board shall be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan, the Award Agreements, or the CARs, and all members of the Board shall be
fully protected and indemnified by the Corporation with respect to any such
action, determination, or interpretation.

3.4 Claims. Any decision by the Corporation denying a claim by a Participant for
benefits under this Plan shall be stated in writing and delivered or mailed to
the Participant within sixty (60) days of receipt of such claim. Such decision
shall set forth the specific reasons for the denial, the provisions of this Plan
on which the denial is based, and shall inform the Participant of the right to
appeal the denial, to review information and documents relevant to the claim and
the denial, and to submit additional information and documents in connection
with the claim.

3.5 Review. The Participant may request, in writing to the Board, a full and
fair review of any decision denying such claim within sixty (60) days of receipt
of a denial. The Board may hold a hearing on the denied claim. The Board shall
make its decision promptly, which shall ordinarily be not later than sixty
(60) days after receipt of the request for review. The decision on review shall
be in writing and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based. In
the event the initial denial or the decision on review is not furnished to the
Participant within the time required, the claim (or the denial upon review)
shall be deemed denied.

4. Awards of CARs.

4.1 Award of CARs. The Board authorizes the issuance of a total of seven hundred
fifty thousand (750,000) CARs under the Plan.

4.2 Awards. CARs may be granted to Participants as the Board may determine from
time to time. Each CAR will be given a Grant Date Value, as determined by the
Board. Each award of CARs under the Plan to a Participant, the number and Grant
Date Value of such CARs, and any other terms and conditions of such CARs will be
set forth in the Award Agreement, which shall be communicated to the Participant
within thirty (30) days after the Grant Date.

4.3 Adjustments. The Board shall make or provide for such adjustments to CARs,
Grant Date Value or other criteria as it deems appropriate in its sole
discretion in the event of changes to the number of Cuotas, by a division or
consolidation of such Cuotas, or by reason of a recapitalization, merger,
purchase of assets (to the extent the purchase price is funded with additional
capital), consolidation, exchange, reorganization, and the like. Notwithstanding
anything in this Plan to the contrary, no CARs will be adjusted due to the
issuance of additional CARs for substantial value to any person or entity.

5. Vesting of CARs; Forfeiture.

5.1 Vesting. The CARs awarded to a Participant will vest at such times or under
such conditions and in such numbers as set forth in the Award Agreement.



--------------------------------------------------------------------------------

5.2 Forfeiture of Unvested CARs. Except as otherwise provided in the Award
Agreement, upon a Participant’s Separation of Service, the Participant’s rights
to any unvested CARs will terminate and be cancelled without any payment
therefor. Neither the Participant nor his or her heirs, personal
representatives, successors, or assigns will have any future rights with respect
to any such unvested CARs.

5.3 Forfeiture of All CARs for Cause. All unvested and vested CARs will
terminate and be forfeited if the Participant incurs a Separation of Service for
Cause.

5.4 Forfeiture and Clawback of CARs and Payments. If the Participant breaches
any noncompetition, confidentiality, nonsolicitation, noninterference, or
nondisclosure agreement, or other agreement that may apply to the Participant,
then, unless the Award Agreement or such other agreement otherwise provides:

(A) All unvested and vested CARs will terminate and be forfeited; and

(B) The Participant will be required to immediately repay any CAR payments made
to such Participant during the 12-month period preceding the date of a
determination, by the Board, that such violation or breach occurred.

Such forfeiture and clawback shall be in addition to any other right the
Corporation may have with respect to any such violation or breach. The
Corporation may undertake any legal action to collect and recover the amount of
any such required repayment.

6. Payment of Vested CARs upon a Payment Event.

6.1 Payment of Vested CARs upon a Payment Event. Upon the occurrence of a
Payment Event, and subject to the limitations in Section 5.3 and 5.4, the
Corporation shall pay, upon a determination by the Board to the Participant (or
in the event of his or her death, to his or her designated beneficiary in
accordance with Section 6.3) the value of the Participant’s vested CARs, which
payment shall be made as soon as practicable following the Payment Event, but in
no event shall such payment be made later than the last date of the calendar
year in which the Payment Event occurs, or, if later, the fifteenth day of the
third month following the date of the Payment Event.

In the event that, at the time of the Payment Event, the value of the CARs as
determined under Section 7 is not a positive number, then all such vested CARs
held by the Participant shall be cancelled without any payment therefor, and
thereafter, the Participant shall have no further rights in or to such CARs.

6.2 Withholding. The Corporation has the right to deduct from all amounts paid
pursuant to the Plan any taxes required by law to be withheld and any other
deductions applicable to such payment. Except for the amount so withheld, the
Participant or beneficiary shall be liable for any and all other taxes due with
respect to amounts paid pursuant to the Plan.

6.3 No Acceleration or Redeferral. No payment under this Plan or any payment in
substitution for a payment under this Plan shall be accelerated or deferred,
except as provided in this Plan, or as may be permitted in accordance with Code
§ 409A and final regulations promulgated thereunder.



--------------------------------------------------------------------------------

7. Determination of Value of CARs.

7.1 Value of CARs. The total amount to be paid to the Participant for the vested
CARs shall be equal to the number of vested CARs multiplied by the following
amount:

(A) The Fair Value of a Cuota as of the date of a Payment Event, less

(B) The Grant Date Value of each Cuota subject to the vested CAR as set forth in
the Award Agreement.

8. Amendment and Termination of the Plan.

8.1 Amendment. The Board may alter or amend the Plan from time to time without
obtaining the approval of any Participant; provided, however, that except as
provided in Section 4.3 and Section 9.9, no amendment to the Plan may alter,
impair or reduce the number of CARs granted or the Grant Date Value of the
Participant’s CARs under the Plan prior to the effective date of such amendment
without the written consent of the affected Participant.

8.2 Termination. The Board may at any time terminate the Plan, provided that:

(A) Such termination complies with the requirements of Code § 409A; and

(B) Such termination does not alter, impair, or reduce the number of CARs
granted or the Grant Date Value of the Participant’s CARs under the Plan prior
to the effective date of such termination without the written consent of the
affected Participant.

9. Miscellaneous.

9.1 Related Agreements. As a condition to the receipt of benefits hereunder,
each Participant may be required to execute related agreements, which may
include but are not limited to, a noncompetition, confidentiality,
nonsolicitation, noninterference, or nondisclosure agreement with the
Corporation. The specific provisions of such related agreements shall be
determined by the Board. In the event of any breach of such agreement, the
Participant shall be subject to the forfeiture provisions in accordance with
Section 5.4.

9.2 Nontransferability. CARs granted under the Plan, and any rights and
privileges pertaining thereto, may not be transferred, assigned, pledged, or
hypothecated in any manner, by operation of law or otherwise, other than by will
or by the laws of descent and distribution, and will not be subject to
execution, attachment or similar process.

9.3 Voting and Dividend Rights. No Participant is entitled to any voting rights,
to receive any distribution with respect to a Cuota that is subject to CARs or,
except as provided in Section 4.3, to have the value of his or her CARs credited
or increased as a result of any other distribution contribution with respect to
a Cuota.

9.4 Changes in Corporation Capital and Structure. Nothing in this Plan or any
Award Agreement shall limit or restrict the authority and power of the Board,
the Corporation and its members to make changes to the number or kind of equity
securities including by reason of a recapitalization, merger, exchange of
shares, reorganization, and the like, or to consider or reject any proposal or
transaction that might result in a Change in Control, or to take or refrain from
any act or exercise of its or their respective rights under any applicable law.

9.5 No Employment Rights. No Participant has any claim or right to be granted
CARs under the Plan. Neither the Plan nor any action taken hereunder may be
construed as giving any Participant any right to be employed by the Corporation.

9.6 Effect of Plan on Other Compensation Programs. The establishment of this
Plan shall not affect any other compensation or incentive plan or program in
effect for the Corporation nor shall this Plan be construed to limit the right
of the Corporation to establish any other forms of incentives or compensation
for any employees of the Corporation.



--------------------------------------------------------------------------------

9.7 Unfunded Status; Subordination. The Plan will at all times be entirely
unfunded and no provision will at any time be made with respect to segregating
assets of the Corporation for payment of any benefits hereunder. No Participant
or other person will have any interest in any particular assets of the
Corporation by reason of the right to CARs under the Plan and any such
Participant or other person will have only the rights of a general unsecured
creditor of the Corporation with respect to any rights under the Plan.

9.8 No Trust or Fiduciary Status. Nothing in this Plan shall establish any trust
or similar arrangement with regard to the rights of the Participant, nor shall
the Corporation or any officer, employee or service provider become a fiduciary
with respect to this Plan for purposes of the Employee Retirement Income
Security Act of 1974, if applicable, or any state trust laws.

9.9 Compliance with Code § 409A. The Plan is intended to satisfy the
requirements of Code § 409A and final regulations promulgated thereunder in such
manner as to avoid the imposition of the additional tax under Code § 409A. The
Corporation will administer and interpret the Plan and CARs granted to the
Participants in good faith and accordance with this intent. Notwithstanding
Section 8.1, the Board reserves the right, without the consent of the
Participant, to amend this Plan and/or CARs granted under this Plan at any time
to comply with Code § 409A and regulations promulgated thereunder, preserving to
the greatest extent possible, the economic benefits provided under this Plan.

9.10 Successors. This Plan shall be binding upon, and shall inure to the benefit
of the Corporation and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Corporation’s assets and business.

9.11 Arbitration of Claims. Except as otherwise provided in Section 3, any
disputes arising under or relating to the Plan, Award Agreement, or CARs shall
be determined by a single arbitrator selected by the Participant from a list of
three (3) qualified American Arbitration Association (AAA) arbitrators with at
least five (5) years’ experience in employment law selected by the Corporation.
Such arbitration shall be conducted in accordance with the Rules of Commercial
Arbitration of the AAA in the city of the registered office of the Corporation.

9.12 Governing Law. To the extent not preempted by federal law, the Plan shall
be construed in accordance with and governed by the laws of the state of Nevada.

 

Dated: August 4, 2017    ODYSSEY MARINE EXPLORATION, INC.    /s/ Jay Nudi   

 

By:    Jay Nudi

   Its:     CFO